EXHIBIT 10.5

 

REVOLVING NOTE

 

 

 

June 10, 2008

$25,000,000

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of The PrivateBank and Trust Company (the “Lender”) at the
Administrative Agent’s Office (as defined in the Credit Agreement) the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Revolving Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Amended and Restated Revolving Credit Agreement,
dated as of June 10, 2008 (as amended, supplemented or modified, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, LaSalle Bank National Association,
certain other lenders party thereto and the Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Revolving Note may or must be paid prior to its due date or its due date
accelerated.

 

This Revolving Note is made under and governed by the laws of the State of
Minnesota applicable to contracts made and to be performed entirely within such
State.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:   Brett Heffes

 

Name: Brett Heffes

Title:  Chief Financial Officer and Treasurer

 

Title:  Chief Financial Officer and Treasurer

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name: Brett Heffes

 

Name:  Brett Heffes

Title:  Chief Financial Officer and Treasurer

 

Title:  Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------